Citation Nr: 0209933	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  98-13 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of 
compression fractures of the 11th and 12th vertebrae, 
currently evaluated as 20 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from December 1968 to November 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions dated in November 1997 and 
November 1999 from the Detroit, Michigan, Department of 
Veterans Affairs (VA) Regional Office (RO).  In connection 
with his appeal the veteran testified at a videoconference 
hearing in May 2000, and accepted such hearing in lieu of an 
in-person Travel Board hearing.  See 38 C.F.R. § 20.700(e) 
(2001).  A transcript of the hearing is associated with the 
claims files.

In correspondence dated in March 1998, the veteran raised a 
claim of entitlement to service connection for right arm and 
shoulder tendonitis, claimed as due to his in-service back 
injury.  Service connection for that disability was 
previously denied by the RO and has not since been 
considered.  Such is accordingly referred to the RO for 
appropriate action.  Here the Board notes that the veteran 
has claimed entitlement to TDIU based on his service-
connected disabilities of the lumbar and dorsal spine.  The 
matter of entitlement to TDIU is currently in appellate 
status and is disposed of herein.  The Board advises the 
veteran, however, that if he is successful in obtaining 
service connection for a right upper extremity disability and 
believes that this disability impairs his ability to obtain 
or maintain substantially gainful employment, he is free to 
reopen his claim of entitlement to TDIU in the future.




FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  The veteran's disability of the lumbosacral spine is 
manifested by limitation of motion which does not more nearly 
approximate severe than moderate; neither listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, nor abnormal mobility on forced motion is shown.  

3.  The veteran's dorsal spine disability is manifested by no 
more than vertebral deformity and severe limitation of 
motion; there is no cord involvement.

4.  The veteran has completed three years of high school and 
has work experience in the auto parts industry, as an 
assembly man, welder or repairman; he last worked in 
approximately 1995.

5.  The veteran is service-connected for lumbosacral strain, 
evaluated as 20 percent disabling; residuals of dorsal spine 
compression fractures at D11 and D12, evaluated as 20 percent 
disabling; and gastroesophageal reflux disease, evaluated as 
10 percent disabling, for a combined 40 percent rating 
evaluation.  

6.  The veteran's service-connected disabilities are not of 
sufficient severity to prevent him from engaging in some form 
of substantially gainful employment consistent with his 
education and occupational experience.







CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for lumbosacral strain have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (2001).

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent for residuals of compression fractures of the 
11th and 12th dorsal vertebrae have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5288, 5291 (2001).

3.  The criteria for entitlement to TDIU benefits have not 
been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claims.  The 
record reflects that the veteran has been notified of the law 
and regulations governing the evaluation of back disorders 
and the law and regulations governing entitlement to TDIU.  
In the statements of the case and supplemental statements of 
the case, the RO has also advised the veteran of the evidence 
considered in adjudicating his claims and the reasons for its 
determinations.  In June 2000, the Board remanded the 
veteran's claims for further evidentiary development.  Such 
has been satisfactorily completed.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

In the supplemental statement of the case issued in 
February 2002, the RO provided the veteran with notice of the 
provisions of the VCAA, to include the responsibilities of VA 
and the veteran in obtaining evidence probative of his 
claims.  In addition the RO has afforded the veteran 
appropriate examinations.  Neither the veteran nor his 
appointed representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Accordingly, the 
Board finds that the facts pertinent to these claims have 
been properly developed and no further action is required to 
comply with the VCAA or the implementing regulations.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2001), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the veteran's service-connected back 
disabilities.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to such disabilities.  In this regard, the Board 
notes that in a case such as this where entitlement to 
compensation has already been established and an increase in 
the disability ratings is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Service personnel records show the veteran's involvement in 
an automobile accident in May 1968, with resulting 
compression fracture of thoracic vertebra number 10.  X-rays 
showed a probable buckling at thoracic vertebra number 9.  
Service medical records document the veteran's complaint of 
low back pain of acute onset in July 1968.  The impression 
was low back strain; X-rays showed a spina bifida at L5 
without any acute bony pathology.  

In a rating decision dated in June 1974, the RO granted 
service connection for lumbosacral strain and assigned 
ratings as follows:  10 percent from September 10, 1973; 100 
percent from September 11, 1973 to October 31, 1973; and 10 
percent from November 1, 1973.  By rating decision dated in 
August 1979, the assigned rating was reduced to 
noncompensable, effective December 1, 1979.  

By rating decision dated in September 1981, the RO granted 
service connection for residuals of compression fractures of 
the dorsal spine at the 11th and 12th vertebrae and assigned 
a noncompensable rating, effective December 1, 1979.  The RO 
assigned an overall 10 percent rating based on noncompensable 
disabilities of the lumbar and dorsal spines.  

By rating decision dated in August 1984, the RO increased the 
rating assigned to dorsal spine disability to 10 percent, 
effective May 17, 1979.

Throughout the above time period, the veteran reported 
employment as an assemblyman, a press operator and a 
repairman.

A VA outpatient record dated in October 1995 notes the 
veteran's complaint of back pain.  He denied taking pain 
medications.  VA diagnostic testing completed in 
November 1995 revealed minimal disc space narrowing at L5-S1, 
with associated spondylolysis.  

In November 1995, the veteran applied for increased ratings 
for his lumbar and dorsal spine disabilities.  On his 
application form, the veteran reported he had completed only 
three years of high school.  He identified employment as a 
welder and reported he had worked for the past 12 months with 
no time lost to illness.  

In December 1995, the veteran presented for a VA examination.  
The veteran reported he had missed many days of work due to 
low back pain and had been fired.  He also complained of 
intermittent numbness and cramps in the right leg, radiating 
from the spine.  The examiner noted the veteran frequently 
changed his position in a chair and on the examining table.  
There was no evidence of any scars on the spine.  There was 
paralumbar tenderness to palpation.  Straight leg raise 
testing revealed pain radiating to the right thigh; on the 
left straight leg raising resulted in low back pain only.  
The veteran evidenced forward flexion to 42 degrees, with 
complaints of severe back pain; back extension to 25 degrees 
with severe back pain; left lateral flexion to 40 degrees; 
right lateral flexion to 36 degrees; left rotation to 36 
degrees and right rotation to 34 degrees.  The examiner noted 
that the veteran winced with ambulation and positional 
changes.  There was evidence of give away toe weakness and 
slight decreased sensory testing in the right anterior thigh.  
The impression was chronic dorsal and lumbosacral 
arthralgias, with radicular complaints to the right lower 
extremity and minimal degenerative joint disease, aggravated 
with walking or lifting.

By rating decision dated in February 1996, the RO granted 
increased ratings, from noncompensable to 20 percent for the 
lumbar spine, effective October 20, 1995, and from 10 to 20 
percent for the dorsal spine, effective September 1, 1995.

A report from Michigan Medical Consultants, dated in March 
1996, notes evaluation of the veteran by B. Haas, M.D., for 
back pain.  Dr. Haas defined normal dorsolumbar motion ranges 
and noted the veteran had flexion to 70 out of 90 degrees, 
full extension and lateral flexion, full left rotation and 
right rotation to 25 out of 30 degrees.  Also noted was that 
the veteran's motor and sensory function remained intact.  
The impression was musculoskeletal back and shoulder pain.  
Dr. Haas opined there were no radicular findings, that the 
veteran's gait was normal, and that the veteran did not use 
an assistive device.

In April 1996, V. Gordon, D.O., provided an independent 
medical assessment of the veteran.  It was noted that, per 
the veteran's history, the veteran had been terminated from 
his job as a press operator/welder in July 1995, after having 
worked there since 1989.  A history of a workplace thumb 
injury in 1994 was noted, after which the veteran returned to 
work.  He began to have back pain associated with work 
activities in early 1994, but continued working until he was 
reportedly fired in July 1995.  Dr. Gordon noted the 
veteran's complaints of back pain of varying intensity, 
radiating to the foot level, with some right leg numbness.  
The veteran demonstrated full extension, with pain.  Flexion 
was limited to 50 degrees with pain.  Lateral flexion was 
full.  Squat testing caused pain.  The veteran ambulated with 
a normal gait.  There was pain with straight leg raising.  
Electrodiagnostic testing was normal.  X-rays showed 
posterior facet arthritis from L4-to-S1 and an anterior wedge 
alteration at the 11th vertebra.  The diagnostic impressions 
included chronic iliolumbar myofascial strain with pseudo 
radiculopathy; probable lumbar disc protrusion at L4-L5, 
posterior facet arthritis at L4-to-S1, and an anterior wedge 
alteration at the 11th vertebra.  Also noted was painful arc 
syndrome of the right shoulder.  Dr. Gordon recommended the 
veteran avoid activities requiring him to lift or carry in 
excess of 10-to-15 pounds, frequent bending, vigorous 
pulling/pushing/reaching and carrying out over-the-shoulder 
activities, and recommended only limited standing and 
sitting.

In December 1996, A Medical Consultant's Case Analysis was 
prepared.  The consultant referenced a medical evaluation 
report by Dr. Gordon in April 1996, noted examination results 
and X-rays showing arthritis in the lumbar spine and then 
noted that Dr. Gordon proposed very restrictive functional 
limitations based on the veteran's report of problems.  The 
consultant compared the results of a VA examination in 
October 1995, showing a loss of motion in the lower back.  
The assessment was that the veteran's allegation of disabling 
pain could not be given full credit due to conflicting 
allegations.  The consultant particularly noted that the 
veteran's reduced sensation in the right leg could not be 
explained with a physical disorder, and that other 
etiologies, including embellishment, malingering, etc., had 
to be considered.

A report from Michigan Medical Consultants, dated in March 
1997, notes evaluation of the veteran by Dr. Haas for back 
pain.  The veteran's in-service history of back fractures was 
noted, as well as the fact that he did not then require 
surgery or an assistive device.  The veteran complained of 
lumbar pain radiating up his entire back.  He was on Darvocet 
and described limitations in sitting, standing, walking and 
lifting.  He asserted he should have been placed in a back 
brace during service.  Dr. Haas noted that the veteran made 
little effort throughout the examination.  Dr. Haas defined 
normal motion ranges for the cervical and lumbar spine.  The 
veteran demonstrated lumbar spine flexion to 45 out of 90 
degrees, extension to 15 out of 30 degrees, right lateral 
flexion to 10 degrees out of 30 degrees, left lateral flexion 
to 15 out of 30 degrees, and full rotation bilaterally.  The 
physician noted the veteran had no difficulty getting on or 
off the examination table, had mild difficulty with heel-and-
toe walking and would not attempt squatting.  The veteran 
complained that his grip strength was decreased due to back 
pain.  He was able to open a door, fasten buttons, take his 
shirt on and off, use a belt and tie his shoe laces.  There 
was tenderness with flexion, extension and lateral flexion of 
the lumbar spine.  There was paravertebral spasm on the 
right, stated to be moderately tender.  Straight leg raising 
was negative and motor and sensory functions remained intact.  
The relevant conclusion was musculoskeletal back pain.  The 
examiner stated that the veteran had a normal gait, without 
evidence of radiculopathy.  The examiner noted the veteran 
did not use an assistive device.  The examiner again noted 
paravertebral spasm on the right and also stated that as a 
result of thoracic fractures the veteran appeared to have 
developed a mild kyphosis.  

A VA outpatient note dated in May 1997 indicates the veteran 
was seen for complaints of back pain.  He complained of being 
unable to lift and being able to walk only 12 blocks, with 
pain.  The examining physician noted pain to palpation of the 
lower back and flexion to approximately 45 degrees.  The 
impression was chronic back pain and degenerative joint 
disease.

In a statement dated in June 1997, the veteran claimed he 
required constant painkillers just to have locomotion.

An X-ray taken at Port Huron Hospital in June 1997 showed 
osteopenia and degenerative changes of the dorsal spine, 
without definite focal bony destruction.

The veteran presented for a VA examination in August 1997.  
He complained of constant low back pain and an inability to 
walk a long distance.  He reported he took Darvocet for pain.  
The examiner noted the veteran did not appear to be in any 
distress and wore no back brace.  He walked with a normal 
heel-toe gait.  There was some dorsal kyphosis with some 
postural abnormalities.  There was moderate muscle tone in 
the back without any spasm.  There was tenderness in the 
dorsolumbar area.  There was no atrophy.  He evidenced 
flexion to 60 degrees, backward extension to 30 degrees, 
lateral flexion to 25 degrees bilaterally and rotation to 20 
degrees bilaterally.  There was no objective evidence of pain 
on motion.  The lower limbs were negative for any 
neurological deficiency.  There was no muscle atrophy and 
muscle tone was moderate.  Sensation was normal and reflexes 
were present and equal.  X-rays showed minimal degenerative 
changes in the thoracic spine area and mild degenerative 
changes in the lumbosacral spine.  The diagnosis was mild 
degenerative changes of the lower dorsal and lumbar spine 
without evidence of spinal stenosis or radiculopathy.  

A decision from the Social Security Administration (SSA), 
dated in August 1997, is of record.  Accompanying 
documentation reflects the veteran's work history.  He 
reported having worked as a repair and/or assembly man for 
auto parts businesses since service and up to approximately 
June 1996.  A December 1997 SSA decision reflects a grant of 
disability benefits to the veteran for diagnoses of a back 
disorder and tendonitis of the right shoulder.  It cites 
medical evidence from Dr. Gordon and from Dr. Haas.  The SSA 
determined that the veteran's low back pain and tendonitis in 
the right shoulder were severe, although not of the severity 
to meet or equal listed impairments per the SSA.  The medical 
evidence was opined to support a reasonable restriction of 
the veteran to a sedentary level of work.  Because the 
veteran was 50 years old, had only unskilled work experience, 
was limited to sedentary work, and had a limited education, 
he was found disabled as of April 1997.

In August 1998, the veteran applied for VA vocational 
rehabilitation benefits.  It was noted he was restricted from 
heavy lifting, carrying, pushing, pulling, climbing, 
balancing, standing, walking and sitting.  The veteran 
reported he had left prior jobs due to his back condition.  
He identified employment from 1968 to 1975 and from 1989 to 
1995.  A two-page counseling record-narrative report, signed 
in September 1998, is of record.  It was noted that the 
veteran's claims files, to include medical records, were not 
reviewed.  At that time the veteran was service connected for 
low back and dorsal spine disabilities, each evaluated as 20 
percent disabling.  He was also noted to have nonservice-
connected pulmonary emphysema.  He gave a history of having 
held different physical-type jobs subsequent to service, all 
of which reportedly aggravated his back problems.  He 
included a description of working for car companies as an 
assembler, working as an orange picker, and as a roofer and 
welder.  The veteran also provided an assessment of the 
severity of his disabilities and resulting physical 
limitations.  The counseling psychologist opined that the 
veteran should avoid heavy physical labor and that his 
service-connected disabilities had a direct impact on his 
ability to find and maintain suitable employment.  The 
counseling psychologist noted the veteran had been out of 
work for three years, his back problems had gotten worse, his 
skills were not convertible, he had a lack of education and 
that there would be employer resistance to hiring him.  
Vocational rehabilitation was deemed not feasible.

In VA Form 21-8940, received in September 1998, the veteran 
reported he had last worked full time in June 1995 and that 
he had previously worked as a welder from July 1988 to June 
1995.  He indicated he had lost 364 days of work due to 
illness during that time period.  He identified "back 
conditions" as the service-connected disabilities preventing 
him from working.  He reported he had unsuccessfully 
attempted to obtain employment doing manual labor in 1998.  
He stated he had completed three years of high school.  He 
reported he had been denied VA vocational rehabilitation 
benefits.

In September 1998, a VA counseling psychologist noted the 
veteran had been seen in August 1998 for vocational 
rehabilitation assessment and found eligible for services 
based on a service-connected back disability.  The 
psychologist noted it had been determined that a 
rehabilitation program was not feasible based on 
consideration of the veteran's service-connected and 
nonservice-connected disabilities.  The psychologist's 
opinion was that the veteran's primary problem was service 
connected and that vocational rehabilitation was not feasible 
due to the severity and duration of back conditions, coupled 
with the veteran's age and poor academics.

In statements received in December 1999 and January 2000, the 
veteran argued that back pain renders him unable to work and 
that he was not able to pass employment physicals due to his 
back problems.  

In May 2000, the veteran testified before the undersigned via 
video conference.  He indicated that at the time of his in-
service injury he had been told he required braces.  
Transcript at 3.  He stated that after service he was 
terminated from his employment with Ford Motor Company due to 
the fact that he missed days because of his back problems but 
had no physician to support him.  He indicated he did not 
have a high school diploma.  Transcript at 4-5.  The veteran 
continued to report that after service he lost other jobs due 
to a similar pattern of missing too much time because of his 
back problems.  He then stated that in 1995 he stopped 
working completely, and thereafter was awarded full benefits 
by the SSA.  Transcript at 7.  The veteran reported treatment 
for his back pain with medications, cortisone shots and 
sometimes steroids.  Transcript at 8-10.  The veteran 
reported he was limited to standing to less than 40 minutes, 
and driving and sitting for only approximately an hour.  

The veteran presented for a VA spine examination in January 
2001.  The examiner reviewed the veteran's claims file.  The 
veteran reported he had stopped working in 1995 due to back 
pain and difficulty moving his arm.  He described pain in the 
lower back, sometimes radiating to the upper back.  He stated 
that most of the time the pain was present.  The examiner 
commented that the veteran did not appear to be in any pain.  
There was no objective evidence of pain and the veteran got 
up from a chair easily and without any complaints.  The 
veteran walked with a normal heel-toe gait, but complained of 
back pain in the lumbosacral area.  His posture was erect and 
there was no evidence of lateral listing.  He had good muscle 
tone.  There was evidence of mild kyphosis in the lower 
dorsal area.  The dorsal spine was described as straight, 
without spasm, without tenderness and with good muscle tone.  
There was normal lumbar lordosis.  There was neither spasm 
nor atrophy in the lumbar muscles.  Extension was to 30 
degrees, with complaints of pain starting at zero degrees and 
continuing up to the end of the motion.  Flexion was to 65 
degrees with complaint of pain starting at zero degrees and 
continuing up to 65 degrees.  The veteran demonstrated 
lateral flexion to 25 degrees bilaterally and rotation to 
20 degrees bilaterally without complaints of pain.  There 
were no loss of lateral motion and no abnormal mobility.  
There was no evidence of neurologic deficiency.  X-rays of 
the dorsal spine were essentially normal, except for evidence 
of mild degenerative changes at the lower dorsal area with 
minimal disc irregularity and evidence of minimal compression 
changes of dorsal vertebrae 11 and 12.  X-rays of the 
lumbosacral spine were normal without evidence of disc 
irregularity, misalignment, or arthritic changes.  The 
conclusion was normal lumbosacral spine without evidence of 
pain on sacroiliac strain (Goldthwaite test), and residuals 
of minor compression change at vertebrae 11 and 12 with 
slight disc irregularity and minor kyphosis.  The examiner 
opined that there was no impact from the veteran's service-
connected back disabilities on his ability to work, and 
included a statement that the veteran did not describe any 
flare-ups and that there was no evidence of incoordination, 
weakened movement or excess fatigability during testing and 
examination.


Analysis

Rating Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Schedule).  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Lumbar spine

The veteran's lumbosacral strain is currently evaluated as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295, which provides that a 20 percent evaluation is 
warranted or lumbosacral strain with muscle spasm on extreme 
forward bending, and loss of lateral spine motion, 
unilateral, in a standing position.  Where symptoms are 
severe with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, a loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, a 40 percent evaluation is warranted.

The Board recognizes that in connection with VA examination 
in December 1995, the veteran complained of severe pain and 
motion limitation and the examiner noted the veteran winced 
with ambulation and positional changes.  In April 1996, 
Dr. Gordon also noted the veteran to be functionally impaired 
due to back problems.  Notably, however, the December 1996 
medical consultant pointed out inconsistencies between 
overall medical assessments of the veteran's impairment as 
compared to actual clinical and diagnostic test results and 
questioned whether the veteran may be malingering or 
embellishing his symptomatology.  The competent, more 
contemporary VA and private medical evidence of record, to 
include the report of VA examination conducted in January 
2001, is consistent in showing no spinal listing, no positive 
Goldthwaite's sign, no loss of lateral motion, and no 
abnormal mobility of the lumbar spine.  Moreover, multiple VA 
physicians, in connection with clinical evaluation or 
interpretation of diagnostic testing, note only mild 
lumbosacral pathology and resulting disability.  Thus, the 
competent and probative medical evidence does not include 
objective documentation that the criteria for an evaluation 
in excess of 20 percent under Diagnostic Code 5295 have been 
met.

The Board has also considered application of Diagnostic Code 
5292, pertaining to limitation of motion of the lumbar spine.  
Slight limitation of lumbar spine motion is evaluated as 10 
percent disabling; moderate limitation is evaluated as 
20 percent disabling and severe limitation is evaluated as 
40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  The Board notes that the March 1997 report of private 
spinal evaluation sets out "normal" lumbar motion and then 
notes the veteran's actual motion ranges of the lumbar spine.  
He demonstrated 50 percent of full flexion, extension, and 
left lateral flexion and full rotation.  His motion ranges 
improved at the time of VA examinations in August 1997 and 
January 2001 and a review of other medical evidence in the 
record fails to show that the veteran has demonstrated more 
than a moderate limitation of lumbar motion.  

Moreover, the January 2001 examiner specifically noted that 
the veteran reported no flare-ups and that there was no 
evidence of incoordination, weakened movement or excessive 
fatigability.  Such findings are consistent with the 
notations made in connection with prior examinations:  The 
veteran's gait is repeatedly noted as normal, without need 
for assistive devices, or, despite his complaints, any back 
brace.  Also, other examination reports, both private and VA, 
include note that the veteran puts forth little effort, that 
he may be embellishing his symptoms, and that he appears to 
be in no distress and to have no difficulty undressing, etc.  
The Board finds that such clinical findings and medical 
notations, when reviewed together over the course of the 
veteran's appeal, are more consistent and more probative than 
the December 1995 VA examination findings or the findings set 
out by Dr. Gordon.  Based on the above the Board concludes 
that even with consideration of all pertinent disability 
factors, the limitation of motion of the veteran's lumbar 
spine does not more nearly approximate severe than moderate.  
Therefore, a higher rating is not warranted under Diagnostic 
Code 5292.

The Board further recognizes the veteran's complaints of 
radicular pain, with sensory changes in his lower 
extremities.  The December 1995 VA examiner and Dr. Gordon's 
April 1996 assessment noted the veteran's radicular 
complaints.  Dr. Gordon included a diagnosis of "pseudo 
radiculopathy" and "probable lumbar disc protrusion" in 
the lumbar spine in his diagnoses.  However, Dr. Gordon 
himself noted that electrodiagnostic testing was negative.  
Moreover, the remaining medical evidence, to include the 
results of diagnostic testing associated with the claims 
file, does not support the presence of radicular symptoms.  
The private report from Dr. Haas prepared in March 1997 noted 
that straight leg raising was negative and that the veteran's 
motor and sensory functions remained intact.  Again, the 
August 1997 and January 2001 VA examination reports note no 
neurologic involvement of the lumbar spine or lower 
extremities.  The Board finds these latter examinations, both 
private and VA, to be more probative as they are based on a 
fuller review of the record and include specific findings 
against neurologic involvement of the lumbar spine.  As such, 
application of 38 C.F.R. § 4.71a, Diagnostic Code 5293 is not 
warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2001), whether or not they were raised by the veteran.  
As the veteran's spine is not ankylosed, application of 38 
C.F.R. § 4.71a, Diagnostic Code 5286 (2001) is not warranted.  
Nor is there any evidence of residuals of a fracture of the 
lumbar vertebra with cord involvement, or evidence that the 
veteran is bedridden or requires long leg braces as related 
to his lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285.  Insofar as his symptom manifestations of pain and 
motion limitation are considered in the current rating 
assignment, a separate rating based on arthritis of the 
lumbar spine would violate the rule against pyramiding and 
doubly compensate him for the same symptomatology.  See 
38 C.F.R. § 4.14.  The Board finds no evidence of other 
distinct symptomatology that would warrant assignment of a 
higher or separate evaluation for lumbar disability under the 
Schedule.

Dorsal spine

The veteran is also in receipt of a 20 percent rating based 
on residuals of compression fractures of the dorsal spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 contemplates 
disability arising from residuals of vertebral fracture.  
Under this code, with cord involvement, bedridden or 
requiring long leg braces, a 100 percent disability rating is 
assigned.  Without cord involvement; if there is abnormal 
mobility requiring neck brace (jury mast), a 60 percent 
disability rating is assigned.  In other cases, rating is in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  

Slight limitation of dorsal spine motion is noncompensable 
disabling.  Moderate or severe motion limitation warrants a 
10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5291.  

Ankylosis of the dorsal spine warrants a 20 percent 
evaluation if it is at a favorable angle or a 30 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5288.

The current 20 percent rating assignment reflects assignment 
of a 10 percent rating for motion limitation of the dorsal 
spine and a 10 percent rating for a vertebral deformity.  
There is no evidence of any spinal cord involvement.  Despite 
his assertion that he should have been using a back brace 
since his in-service injury, no competent medical 
professional has identified any need for a brace.  
Examination evidence specifically shows no abnormality of 
mobility of the spine.  In addition, the medical evidence 
clearly shows that the veteran retrains useful motion of his 
dorsal spine.  As such, there is no basis for a higher 
schedular rating for the dorsal spine.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims of entitlement to 
increased ratings, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107(b).

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2001).

The veteran has indicated that he has missed time from work 
due to his lumbar and dorsal spine disabilities.  There is 
not, however, any evidence of hospitalizations or frequent 
treatment for his back problems and he has not alleged the 
existence of unusual manifestations of the disability.  The 
medical evidence shows that the manifestations of the lumbar 
and dorsal disabilities are those contemplated by the 
schedular criteria.  Also, 38 C.F.R. § 4.1 specifically sets 
out that "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  
Factors such as missing time from work or requiring periodic 
medical attention are clearly contemplated in the Schedule 
and provided for in the 20 percent schedular evaluations 
currently assigned to the veteran's spine disabilities.  
There is no indication in the record that the average 
industrial impairment resulting from the veteran's lumbar or 
dorsal spine disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.

TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra- 
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet.App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

In this case, the Board has found that the veteran's lumbar 
and dorsal disabilities do not warrant extra-schedular 
consideration.  Although the veteran is also service-
connected for gastro-intestinal disability, he has not argued 
and there is no medical opinion indicating that such 
disability has in the past or now causes interference with 
his ability to obtain or maintain employment.  Rather, the 
veteran himself argues that his back disabilities and the 
resulting limitations are what render him unemployable.  The 
evidentiary record does not support such conclusion.

First, despite his complaints as to the severity of back 
disability, the veteran was able to maintain employment in 
welding and/or auto assembly for many years following his 
discharge from service.  He has offered contrary assertions 
as to losing time from work during the many years after 
service and has not identified any support for his assertion 
that he was fired from multiple jobs due to missing time from 
work for back problems.  

In any case, the Board finds significant the suggestions in 
the record that the veteran may be embellishing his 
symptomatology, to include physician notation that the 
veteran does not extend full effort in connection with 
examinations.  Although he was noted to wince in connection 
with an examination in 1995, subsequent examinations note 
that he is able to dress and undress and to ambulate without 
apparent distress.  Moreover, the Board emphasizes that the 
more contemporary examination results of record show only 
minimal back disability in the form of some motion limitation 
and the veteran's subjective complaints of pain.  In fact, 
the January 2001 VA examiner noted no lumbar impairment and 
only minimal dorsal impairment, and specifically concluded 
that such disabilities had no impact on the veteran's ability 
to work.  Within the current appeal period, no physician has 
opined that the veteran is unemployable solely by reason of 
his service-connected disabilities.  

Although acknowledging that vocational rehabilitation has 
been determined infeasible for this veteran, the Board 
emphasizes that such conclusion was based on the veteran's 
service-connected and nonservice-connected disabilities and 
on factors such as the veteran's age and poor academics.  
Nonservice-connected disability and age may not be considered 
in determining entitlement to TDIU.  

Furthermore, the Board recognizes that the SSA granted the 
veteran disability benefits.  The Board is not free to 
disregard such evidence, but is also not bound by the 
determination made by SSA.  See Brown (Clem) v. Derwinski, 2 
Vet. App. 444, 448 (1992); Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991).  In this regard the Board notes that the SSA 
considered not only the veteran's age and nonservice-
connected disabilities, but also considered the veteran's 
limitation to only sedentary work in comparison with his 
skills and available jobs.  SSA based such determination on 
medical assessments, to include that from Dr. Gordon.  The 
Board has found that more contemporary evidence demonstrates 
a disability picture not supportive of a severe level of 
impairment attributable to lumbar or dorsal disability.  Such 
are based on consideration of a more extensive record and the 
opinions reached take into account questions relevant to the 
veteran's effort.  In sum, the most probative medical 
evidence shows that the veteran maintains a normal gait, 
without the need for any assistive devices, without any 
neurologic involvement and without more than moderate motion 
limitation of the spine, even with consideration of his 
complaints of pain.  Such evidence also shows the veteran 
does not report any flare-ups and does not evidence 
incoordination, weakness, or fatigability due to back 
problems.  The January 2001 opinion clearly sets out the 
above and is based on a review of the entire claims file, in 
contrast to earlier opinions, in particular private opinions 
noting radiculopathy and severe pain and limitations based 
apparently on statements made by the veteran.  

In each case the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  For the reasons and bases stated above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  38 U.S.C.A. § 5107(b). 



					(CONTINUED ON NEXT PAGE)
						
			





ORDER

Entitlement to an increased rating for lumbosacral strain is 
denied.

Entitlement to an increased rating for residuals of 
compression fractures of the 11th and 12th vertebrae is 
denied.

Entitlement to TDIU is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

